Opinion issued February 25, 2020




                                      In The

                               Court of Appeals
                                      For The

                          First District of Texas
                             ————————————
                               NO. 01-19-00691-CV
                            ———————————
                        TEDROS B. SALEMI, Appellant
                                         V.
                  MOHAMMED N. MOHAMMED, Appellee


                On Appeal from the County Court at Law No. 4
                            Harris County, Texas
                       Trial Court Case No. 1131228


                          MEMORANDUM OPINION

      Appellant, Tedros B. Salemi, has neither paid the required fees nor established

indigence for purposes of appellate costs. See TEX. R. APP. P. 5, 20.1; see also TEX.

GOV’T CODE ANN. §§ 51.207, 51.208, 51.941(a), 101.041; Order, Fees Charged in

the Supreme Court, in Civil Cases in the Courts of Appeals, and Before the Judicial
Panel on Multi-District Litigation, Misc. Docket No. 15-9158 (Tex. Aug. 28, 2015).

Further, appellant has not paid or made arrangements to pay the fee for preparing

the clerk’s record. See TEX. R. APP. P. 37.3(b). After being notified that this appeal

was subject to dismissal, appellant did not adequately respond. See TEX. R. APP. P.

5, 37.3(b), 42.3(b), (c).

      We dismiss the appeal for nonpayment of all required fees and for want of

prosecution. We dismiss any pending motions as moot.

                                  PER CURIAM
Panel consists of Chief Justice Radack and Justices Kelly and Goodman.




                                          2